Citation Nr: 0919532	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-17 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE


Entitlement to an effective date earlier than March 6, 1992 
for entitlement to service connection for bilateral hearing 
loss, to include whether a March 1979 rating decision should 
be revised or reversed because of clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a March 1979 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
left ear hearing loss.

3.  In March 1992, the Veteran requested that his hearing 
loss claim be reopened.  In a July 1994 rating decision, the 
RO granted service connection for bilateral hearing loss and 
assigned an effective date of March 6, 1992.  The Veteran did 
not perfect an appeal as to the assigned effective date.

4.  The March 1979 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSIONS OF LAW

1.  The July 1994 RO decision is final as to the matter of 
the assignment of an effective date for service connection 
for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  The Veteran's current claim of entitlement to an earlier 
effective date for service connection for bilateral hearing 
loss was not timely filed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2008); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

3.  The March 1979 rating decision, which denied service 
connection for left ear hearing loss, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104, 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

However, these requirements are not applicable to requests 
for revision of a final decision based on CUE because the 
matter involves an inquiry based upon the evidence of record 
at the time of the decision rather than the development of 
new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001).

Law and regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

With respect to service connection claims which are granted 
following the submission of new and material evidence, the 
governing regulation provides that the effective date of the 
award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(II), (r) (2008).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  Prior final 
decisions may be reopened if new and material evidence is 
received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

Previous determinations by an agency of original jurisdiction 
that are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.105(a) (2008).

A three-part test is used to determine whether CUE is present 
in a prior decision:

(1) "[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and

(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

CUE is an error of fact or law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  When attempting to raise a claim 
of CUE, a claimant must describe the alleged error with some 
degree of specificity and, unless it is the kind of error, 
that if true, would be CUE on its face, must provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Id. at 43- 
44.  Neither a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication, nor 
general, non- specific claims (including sweeping allegations 
of failures to follow the regulations or to provide due 
process) meet the restrictive definition of CUE.  Id. at 44.  
Importantly, "clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

A breach of a duty to assist cannot constitute CUE and 
"grave procedural error" does not render a decision of VA 
non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 
2002), overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  A CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and an 
incomplete record, factually correct in all other respects, 
is not CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

Factual background

In this case, the Veteran filed a claim of entitlement to 
service connection for loss of hearing in October 1977.  In a 
March 1979 rating decision, service connection for left ear 
hearing loss was denied.  In October 1982, the Veteran 
requested that his claim be reopened.  In January 1983, the 
Veteran was advised that the evidence submitted was 
duplicative of evidence which was used to make the March 1979 
decision, and as such was not new evidence that could be used 
to reopen his claim.  In March 1992, the Veteran again filed 
a claim to reopen, and in a June 1994 Board decision, which 
was implemented by a July 1994 rating decision, the Veteran 
was granted service connection for bilateral hearing loss, 
effective March 6, 1992.  He did not perfect an appeal of the 
effective date assigned.

Subsequently, in September 2005, the Veteran, through his 
representative, alleged that the March 1979 rating decision 
was the product of clear and unmistakable error (CUE) based 
on the evidence then of record.  Specifically, the Veteran 
has contended that the February 1979 VA examination, upon 
which the March 1979 rating decisions was largely based, was 
inadequate because it did not contain sufficient detail, and 
it did not contain a nexus opinion.

Analysis

The Veteran seeks entitlement to an effective date earlier 
than the currently assigned March 6, 1992 for service 
connection for bilateral hearing loss, to include based upon 
an allegation of CUE in a March 1979 VA rating decision.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that where a rating decision which established an effective 
date becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on CUE.  In essence, the Court in Rudd held that there 
is no "freestanding" earlier effective date claim which 
could be raised at any time.  See Rudd, 20 Vet. App. at 299.

Because the Veteran did not perfect an appeal the July 1994 
rating decision as to the assignment of an effective date, 
the RO's decision as to the effective date of service 
connection for bilateral hearing loss became final.  See 38 
C.F.R. § 20.1103 (2008). 

The Veteran's current claim voicing disagreement as to the 
effective date of service connection for bilateral hearing 
loss was filed years after the July 1994 rating decision 
which established service connection for bilateral hearing 
loss and assigned the effective date.  His disagreement with 
the effective date is therefore untimely.  See Rudd; see also 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

That being the case, the Veteran is left with only one option 
in his attempt to obtain an earlier effective date: a claim 
alleging CUE in a prior rating decision. 
See Rudd; see also 38 C.F.R. § 3.105 (2008).

For the reasons explained below, the Board finds that the 
correct facts, as they were known at the time, were before 
the RO at the time of the March 1979 rating decision, and 
that the RO correctly applied the statutory and regulatory 
provisions in existence at that time such that the outcome of 
the claim would not have been manifestly different but for an 
error, if any, made at that time.

In its March 1979 rating decision, the RO denied service 
connection for left ear hearing loss reasoning that "the 
Veteran's loss of hearing in [the] left ear existed prior to 
service and was not aggravated in service."  Relevant 
evidence in the Veteran's claims file at the time of the 
March 1979 rating decision included his service treatment 
records, Army Discharge Review Board proceedings, and the 
February 1979 VA examination report.

A review of the Veteran's service treatment records revealed 
that at his July 1965 service entrance examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-5 (5)
N/A
-10 (-5)
LEFT
65 (80)
65 (75)
45 (55)
N/A
45 (50)
(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO) - American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

A September 1966 treatment note states that the Veteran had 
hearing loss of the left ear for 14 years.  An audiogram 
showed hearing loss on the left, and therefore the Veteran 
was given a profile of H-2 empirically.  The Veteran was sent 
for an ENT consult later that same month.  At the ENT 
consult, there was no known trauma or infections of the ear.  
His tympanic membrane and ear canals appeared normal.  The 
Veteran was diagnosed with unilateral sensorineural hearing 
loss on the left.  In March 1967, further evaluation revealed 
complete loss of hearing on the left that was sensorineural 
in nature.  The Profile Board assigned a profile of H-2, 
noting that the Veteran should not have any assignments 
involving habitual or frequent exposure to loud noises, such 
as firing of weapons.  He was also to wear ear plugs or ear 
muffs when on firing ranges.  At the Veteran's January 1968 
separation examination, the examiner noted that the Veteran 
had partial deafness.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
10
LEFT
40
40
40
N/A
40

In June 1978, the Veteran appeared before the Army Discharge 
Review Board.  The Veteran contended that while stationed in 
Korea, he was in the presence of very loud noises (artillery 
battery) as a field wireman.  Through questioning, the Board 
stated that it could not determine the cause of the Veteran's 
hearing loss, because he did not bring any documentation to 
support his loss of hearing while in Korea.  The Board 
further stated that it could not address the medical aspects 
of the case.  
At the February 1979 VA examination, the Veteran reported the 
gradual onset of a hearing loss which he noticed for the 
first time in 1966.  The Veteran stated that he had greater 
difficulty hearing and understanding speech in crowded or 
noisy situations.  He also reported that his left ear was 
worse than his right ear.  He denied any prior ear pathology 
requiring medical treatment or surgery.  The Veteran reported 
noise exposure while serving in an artillery unit and as a 
truck driver while in the Army.  He also reported 
occupational noise exposure from five years of construction 
work and four years of factory work.  The Veteran indicated 
that he was not taking any medication and that he did not 
experience any vertigo.  The Veteran reported a family 
history of deafness, noting that his uncle suffered from a 
hearing loss, although he was unsure of the cause.  Visual 
inspection of the external auditory canals revealed them to 
be relatively clear of cerumen bilaterally.  The Veteran's 
left ear pure tone thresholds were profoundly impaired across 
the entire frequency range from 250 through 8000 Hz, with 
thresholds at 250, 4000 and 8000 Hz beyond the limits of the 
audiometer.  There was no significant air bone gap noted.  No 
speech reception threshold could be obtained and 
consequently, the speech discrimination abilities could not 
be examined. 

The February 1979 VA examiner stated that the Veteran 
displayed normal hearing through the speech frequencies of 
the right ear with a precipitous sharply sloping moderate to 
severe sensorineural hearing loss from 3000 to 8000 Hz.  The 
speech reception threshold was in good agreement with the 
pure tone average and the speech discrimination score was 
good.  The left ear displayed a profound sensorineural 
hearing loss across the entire frequency range.  Accordingly, 
the examiner noted that the Veteran was counseled on the 
possible causes and effects of his hearing loss and on noise 
induced hearing loss and hearing conversation measures.  He 
was also counseled on the possibilities of amplification 
and/or aural rehabilitation training.  The Veteran indicated 
that he was not interested in such measures at that time.  
The examiner advised that the Veteran use ear protection 
during any period of high intensity noise exposure and that 
he should have an audiometric follow up on an annual basis.

As previously noted, the March 1979 RO decision denied 
service connection for left ear hearing loss reasoning that 
"the Veteran's loss of hearing in [the] left ear existed 
prior to service and was not aggravated in service."  In his 
September 2005 claim, the Veteran argued CUE based on the 
portion of the May 1979 RO decision's reasoning that his 
preservice disability had not been aggravated by an injury in 
service.  Specifically, the Veteran contends that pursuant to 
38 C.F.R. § 4.2, the February 1979 examination report was 
inadequate because it did not contain sufficient detail or a 
nexus opinion, and as such, the rating specialists rendered 
their own medical opinion when they stated that the Veteran's 
hearing loss existed prior to service and was not aggravated 
by service.  The Veteran contends that had an appropriate VA 
opinion been sought, service connection for left ear hearing 
loss would have been granted.  In essence, the Veteran claims 
that the RO in the March 1979 rating decision failed to 
consider the facts and incorrectly applied 38 C.F.R. § 4.2 
(1979).  According to this regulation: 

Different examiners at different times, will 
not describe the same disability in the same 
language.  Features of the disability which 
must have persisted unchanged may be 
overlooked or a change for the better or 
worse may not be accurately appreciated or 
described.  It is the responsibility of the 
rating specialist to interpret reports of 
examination in the light of the whole 
recorded history, reconciling the various 
reports into a consistent picture so that 
the current rating may accurately reflect 
the elements of disability present.  Each 
disability must be considered from the point 
of view of the Veteran working or seeking 
work.  If a diagnosis is not supported by 
the findings on the examination report or if 
the report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 
(1979).

The Board finds that there was no CUE in the March 1979 RO 
decision.  As noted above, the Veteran argued that the RO in 
the March 1979 decision incorrectly considered the facts and 
misapplied 38 C.F.R. § 4.2.  Specifically, in his December 
2005 notice of disagreement (NOD), he stated that he 
continued to believe that had the examiner been asked to 
render an opinion, the eventual 1994 BVA decision would have 
had to approve a compensable rating back to 1979.  

With regard to the application of 38 C.F.R. § 4.2, the Board 
notes that it is not generally a fruitful exercise to 
speculate on whether a particular RO decision issued prior to 
February 1, 1990, applied relevant regulations or considered 
certain items of evidence because, before February 1, 1990, 
when 38 U.S.C. § 5104(b) was added to the law to require ROs 
to specify the evidence considered and the reasons for the 
disposition, rating decisions routinely lacked such 
specificity.  See Crippen v. Brown, 9 Vet. App. 412, 420 
(1996).  Failure to discuss certain pieces of evidence or 
regulations does not constitute CUE as there is nothing to 
suggest that, had there been a written discussion of such 
regulations, a different result would have ensued.  Crippen, 
9 Vet. App. at 421.

In addition, the Court has held that a breach of a duty to 
assist cannot form the basis for a claim of CUE.  Hazan v. 
Gober, 10 Vet. App. 511 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994) (failure to fulfill duty to assist cannot be basis 
for CUE even when medical record that RO erroneously failed 
to obtain later formed basis for award of service connection 
when RO obtained record).  In this case, the Veteran is 
essentially arguing that the RO breached its duty to assist 
by not providing him with an additional VA examination.  
However, to the extent that the Veteran asserts that the RO 
was required by regulation to obtain a VA opinion that might 
have supported his claim in March 1979, the law is well 
settled that any breach of the duty to assist a Veteran 
cannot form a basis of a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record.  
See Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) 
(en banc); Elkins v. Brown, 8 Vet. App. 391, 396 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  See also 
Simmons v. Principi, 17 Vet. App. 104, 109 (2003) (failure to 
provide comprehensive medical examination could not, as a 
matter of law, serve to vitiate the finality of a prior 
rating decision on the basis of clear and unmistakable 
error).  

Furthermore, at his April 2006 Decision Review Officer (DRO) 
hearing, the Veteran again cited to 38 C.F.R. § 4.2, 
contending that VA decisionmakers must rely on independent 
medical evidence to support factual findings of a medical 
nature.  In so doing, the Veteran cited to Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), and several other 
cases.  However, in Berger v. Brown, 10 Vet. App. 166 (1997), 
the Court has held that "opinions from this Court that 
formulate new interpretations of the law subsequent to [a VA] 
decision cannot be the basis of a valid clear and 
unmistakable error claim."  Id. at 170.  The Court 
reaffirmed this principle in Brewer v. West, 11 Vet. App. 
228, 234 (1998) and Smith v. West, 11 Vet. App. 134, 137 
(1998).  Indeed, in Brewer, the Court held that, although 
judicial decisions made during the course of an appeal are 
retroactively applicable to pending appeals, for purposes of 
adjudicating claims of CUE in a prior VA decision, "new" 
judicial interpretations of the law that were not issued at 
the time of the prior VA decision are not applicable.  Id. at 
234.  Therefore, although VA adjudicators may no longer rely 
on their own medical judgment, see Colvin, supra, this 
judicial interpretation of the law had not been issued at the 
time the March 1979 decision was made, and therefore is not 
applicable.

In sum, by arguing that the RO breached the duty to assist 
(for example in this case, by not obtaining an additional VA 
opinion), the Veteran's allegations do not provide a basis 
upon which to find that VA committed CUE, and as such, they 
do not constitute a valid CUE claim.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003).  Similarly, the 
argument that the RO relied on its own medical judgment also 
does not rise to the level of CUE, as the Court was not in 
existence at the time of the RO's March 1979 rating decision, 
and none of the cited cases show that the Court formulated a 
new interpretation of the law which was applicable at the 
time of that decision.  See Brewer v. West, 11 Vet. App. 228, 
234 (1998).

In view of the foregoing, the Board finds that the Veteran 
has failed to establish that the RO committed CUE in the 
March 1979 decision.  There is simply no indication that the 
RO did not properly consider all evidence before it in March 
1979 or that it failed to correctly apply the appropriate 
laws and regulations, as they existed at that time, to the 
Veteran's claim.  Therefore, the Veteran has not demonstrated 
clear and unmistakable error, and his claim for revision must 
be denied.

To some degree, the Veteran appears to be raising an argument 
couched in equity in that he contends that he has had 
bilateral hearing loss all along and that it is unfair for VA 
not to compensate him for the entire period.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to an effective date earlier than March 6, 1992 
for entitlement to service connection for bilateral hearing 
loss, to include whether CUE exists in a March 1979 rating 
decision, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


